Citation Nr: 0430063	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  02-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ear 
infection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a duodenal ulcer.

3.  Entitlement to service connection for a right ear 
infection.

4.  Entitlement to service connection for a duodenal ulcer.

5.  Entitlement to an increased evaluation for eczematoid 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty November 1939 to October 
1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his April 2002 substantive appeal, the appellant requested 
a Travel Board hearing.  In November 2002, however, the 
appellant canceled the hearing scheduled for December 2002.

This case was before the Board previously in February 2004, 
when it was remanded for additional development.  At that 
time, the Board also referred claims for service connection 
for respiratory allergies, sinus allergies, and bilateral 
hearing loss to the RO for any appropriate development.  
Because those claims do not appear to have been addressed, 
they are again referred to the RO.

The issues of entitlement to service connection for a right 
ear infection, entitlement to service connection for a 
duodenal ulcer, and entitlement to an increased evaluation 
for eczematoid dermatitis, currently evaluated as 10 percent 
disabling, will be addressed in the REMAND portion of this 
document.

In October 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age. 38 C.F.R. § 20.900(c)(2003).




FINDINGS OF FACT
1.  In an October 1944 rating decision, Veterans 
Administration Area Office IV denied the appellant's claim of 
entitlement to service connection for ear trouble; he was 
notified of the decision that month but failed to perfect an 
appeal.  

2.  Evidence associated with the record since the October 
1944 rating decision is new and material and so significant 
that it must be considered along with all the evidence of 
record in order to fairly decide the merits of the claim of 
entitlement to service connection for a right ear infection.

3.  In a May 1955 Board decision, entitlement to service 
connection for a duodenal ulcer was denied; he was notified 
of the decision that month but failed to perfect an appeal.  

4.  Evidence associated with the record since the May 1955 
Board decision is new and material and so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a duodenal ulcer.


CONCLUSIONS OF LAW

1.  The October 1944 rating decision denying entitlement to 
service connection for ear trouble is final.  Veterans 
Regulation No. 2(a), Part II, para. III; Department of 
Veterans Affairs Regulation 1008; currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2.  Evidence received since the October 1944 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for a right ear infection is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The May 1955 Board decision that denied entitlement to 
service connection for a duodenal ulcer is final.  38 U.S.C. 
§§ 705, 709 (1952); 38 C.F.R. § 19.5 (1949); currently 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

4.  Evidence received since the May 1955 Board decision is 
new and material, and the appellant's claim of entitlement to 
service connection for a duodenal ulcer is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  In accordance with 
the presumptive service connection provisions, peptic ulcers, 
either gastric or duodenal, may be presumed to have been 
incurred during active military service if manifested to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In an October 1944 rating decision, Veterans Administration 
Area Office IV denied the appellant's claim of entitlement to 
service connection for ear trouble.  In an October 23, 1944 
letter, Area Office IV informed the appellant that his claim 
was denied.  The appellant did not appeal the October 1944 
rating decision.  Rating decisions are final unless appealed 
to the Board.  Veterans Regulation No. 2(a), Part II, para. 
III; Department of Veterans Affairs Regulation 1008; 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

In a May 1955 decision, the Board denied the appellant's 
claims of entitlement to service connection for a duodenal 
ulcer.  In a May 10, 1955 notice, the Board informed the 
appellant that his claim was denied.  That decision by the 
Board is final.  38 U.S.C. §§ 705, 709 (1952); 38 C.F.R. 
§ 19.5 (1949); currently 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

The appellant now seeks to reopen his claims of entitlement 
to service connection for a right ear infection and 
entitlement to service connection for a duodenal ulcer.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the last final decision.  
The evidence received after the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Regarding 
the appellant's claim of service connection for a right ear 
infection, although the RO adjudicated the claim on its 
merits, without clear reference to the principles concerning 
new and material evidence outlined above, the Board must 
nevertheless first determine whether new and material 
evidence has been presented to reopen the appellant's claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir 1996) ("[T]he 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.").

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2004).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the appellant's claims were 
received in March 2001, the amended regulation is not 
applicable to this case.)  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.


1.  Service connection for right ear infection

The Board has reviewed all of the additional evidence 
received since the October 1944 rating decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a right 
ear infection, and, therefore, the claim is reopened.  In 
April 2004 the RO received Surgeon General hospital admission 
cards showing treatment of the appellant in service.  
Although the records are not detailed, they do show treatment 
of the appellant in July 1942 for a diagnosis of "other 
diseases of the ear."  VA medical records dated from April 
2001 to October 2003 show treatment of the appellant for a 
bilateral ear infection and for symptoms of earaches and 
dizziness.

The Surgeon General's Office records and the VA medical 
records are clearly "new" evidence, because they were not 
in the claims folder at the time of the October 1944 rating 
decision.  The Board also finds the evidence to be material 
because it relates to a specific element of the appellant's 
claim that was essential to the October 1944 rating decision.  
The appellant's claim of entitlement to service connection 
was denied in October 1944 because ear trouble was not found 
on the most recent examination of the appellant.  The new 
evidence indicates that the appellant has been recently 
treated for an ear infection and that he was treated for 
symptoms related to his ears in service.  The new evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a right ear infection has been submitted.  
Thus, the Board reopens the claim for service connection for 
a right ear infection and will remand the claim for 
additional development noted below.




2.  Duodenal ulcer

The Board has reviewed all of the additional evidence 
received since the May 1955 Board decision and concludes that 
there is evidence both new and material as it relates to the 
issue of entitlement to service connection for a duodenal 
ulcer, and, therefore, the claim is reopened.  In his March 
2001 claim, the appellant stated that he had been treated for 
a stomach ulcer in service and that he had received treatment 
for his stomach ulcer since being discharged from service.  
In May 2001 the appellant provided lay statements from a 
sister, a brother, and two daughters.  The appellant's 
brother and sister both stated that the appellant had 
suffered from ulcer symptoms since his discharge from 
service.  The appellant's daughters recalled the appellant 
having dietary restrictions while they were growing up.

The statements by the appellant and his relatives are clearly 
"new" evidence, because they were not before the Board at 
the time of its May 1955 decision.  The Board also finds the 
evidence to be material because it relates to a specific 
element of the appellant's claim that was essential to the 
May 1955 decision.  The appellant's claim of entitlement to 
service connection was denied in May 1955 because the 
appellant's service medical records did not show the 
existence of a gastrointestinal disorder during service or at 
the time of discharge or at a VA examination in November 
1945.  The new evidence shows that the appellant experienced 
gastrointestinal symptoms in service and continued to 
experience those symptoms thereafter.  Although, as 
laypersons, the appellant and his relatives are not competent 
to provide a medical diagnosis or a medical nexus, Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992), they are 
competent to report their experiences, such as observing a 
particular diet, and readily observable symptoms, such as 
gastrointestinal pain.  Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  The new evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a duodenal ulcer, has been submitted.  Thus, 
the Board reopens the claim for service connection for a 
duodenal ulcer and will remand the claim for additional 
development noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
right ear infection is reopened, and, to this extent, the 
appeal is granted.

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
duodenal ulcer is reopened, and, to this extent, the appeal 
is granted.


REMAND

The issues of entitlement to service connection for a right 
ear infection, entitlement to service connection for a 
duodenal ulcer, and entitlement to an increased evaluation 
for eczematoid dermatitis, currently evaluated as 10 percent 
disabling, are not ready for appellate review.

VA medical records indicate that the appellant is followed 
for stomach cancer at Schumpert Hospital by a Dr. A.  They 
also indicate that the appellant had undergone a colonoscopy 
at a non-VA facility in approximately June 2002.  Private 
medical records of treatment of the appellant for 
gastrointestinal symptoms must be obtained.

An April 2004 response from the National Personnel Records 
Center (NPRC) to a request for service medical records 
indicates that a fire at that facility in July 1973 may have 
destroyed the appellant's records.  The NPRC did provide 
records from the Surgeon General Office; however, sick 
reports (which are available for Army personnel with service 
between 1913 and 1953) were not provided.  In cases where the 
veteran's service medical records are unavailable through no 
fault of his own, there is a "heightened duty" to assist 
the veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (where the veteran's service medical 
records have been destroyed or lost, there is a duty to 
advise the veteran to obtain other forms of evidence).  The 
RO should attempt to obtain sick reports for treatment of the 
appellant for gastrointestinal symptoms and for treatment of 
the appellant in July 1942 for "other diseases of the ear."

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  

Records from the Surgeon General show that the appellant was 
treated for "other diseases of the ear" during service.  
Recent VA medical records show treatment of the appellant for 
an ear infection.  The appellant indicated at that time that 
he has always had trouble with his ears.  The appellant 
should undergo a VA ear disease examination to determine 
whether the appellant has a right ear infection or residuals 
thereof that were incurred during his military service.

The appellant has stated that he had gastrointestinal 
symptoms in service and has continued to experience 
gastrointestinal symptoms since that time.  Statements by a 
pharmacist and multiple physicians in the 1950s indicate that 
the appellant took medication for gastrointestinal symptoms 
and received treatment for a peptic ulcer immediately 
following service and thereafter.  The appellant should 
undergo a VA stomach, duodenum, and peritoneal adhesions 
examination to determine whether the appellant has a peptic 
ulcer or residuals thereof that were incurred during his 
military service or within the one-year period thereafter.

The appellant was provided VA skin diseases examinations in 
August 2001 and March 2004 to evaluate the severity of his 
service-connected eczematoid dermatitis.  Both examination 
reports contain contradictory statements about whether the 
appellant's symptoms are constant or intermittent.  
Additionally, neither examination report identifies whether 
any of the medications used to treat the appellant is a 
corticosteroid or other immunosuppressive drug.  Further, it 
is unclear whether the appellant's allergy shots are 
considered systemic therapy.

Finally, the appellant has indicated that in approximately 
February 2004 he began receiving allergy shots to treat his 
dermatitis.  The appellant did not indicate from whom he 
received the treatment, but the records do not appear in the 
claims folder.  Current records for treatment of the 
appellant's dermatitis should be obtained. 

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  Obtain the names and addresses of all 
medical care providers who treated the 
appellant for dermatitis since October 
2003 and for gastrointestinal symptoms, 
to include gastrointestinal cancer, since 
1944.  (If the appellant knows that 
records from a particular source are 
unavailable, he should note that as 
well.)  After securing the necessary 
release(s), obtain these records.

2.  Secure through official channels 
copies of sick reports for treatment of 
the appellant for gastrointestinal 
symptoms and "other diseases of the 
ear" during service.  Associate all 
records and responses with the claims 
file.  

3.  Provide a VA ear disease examination 
to the appellant to determine whether the 
appellant has an ear infection in his 
right ear or residuals of a right ear 
infection that are related to his 
military service.

The claims folder, including a Surgeon 
General's hospital admission card showing 
that the appellant was hospitalized for 
"other diseases of the ear" in July 
1942 and VA medical records showing 
treatment of the appellant for an ear 
infection with symptoms of dizziness and 
ear pain in January 2002, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the appellant has a right ear 
infection or residuals of a right ear 
infection that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the appellant's 
military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The appellant is competent to report his 
experiences and readily observable 
symptoms, such as ear pain or dizziness; 
however, as a layperson, the appellant is 
not competent to provide a medical 
diagnosis or a medical nexus.

4.  Provide the appropriate VA stomach, 
duodenum, and peritoneal adhesions 
examination to the appellant to determine 
whether the appellant has a peptic ulcer 
or residuals of a peptic ulcer that are 
related to his military service or that 
were incurred in the one-year period 
thereafter.

The claims folder, including the April 
1954 statement of E. M., a pharmacist; 
the March 1954 statement of W. McB., 
M.D.; the April 1954 medical report of J. 
S., M.D.; the January 1955 medical report 
of A. McK., M.D.; and the January 1955 
statement by W. McB., M.D., should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the appellant has a 
gastrointestinal disorder, claimed as a 
duodenal ulcer or residuals of a duodenal 
ulcer that is "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" the appellant's military 
service or that was incurred in the one-
year period thereafter.  (The appellant 
was discharged from service in October 
1944.)

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The appellant is competent to report his 
experiences, such as eating or drinking 
particular foods, and readily observable 
symptoms, such as abdominal pain; 
however, as a layperson, the appellant is 
not competent to provide a medical 
diagnosis or a medical nexus.

5.  Provide a VA skin diseases 
examination to the appellant to evaluate 
the severity of his service-connected 
eczematoid dermatitis.

The claims folder, including the reports 
of VA skin diseases examinations in 
August 2001 and March 2004, should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

All relevant inquiries on the examination 
worksheet should be completed, including 
whether the appellant's symptoms are 
intermittent or constant, whether any 
medications are corticosteroids or other 
immunosuppressive drugs, and whether each 
treatment received by the appellant is 
systemic or topical.

If a non-physician conducts the 
examination, a physician must sign the 
examination report.

6.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the appellant and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



